DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 20, it is unclear how a predetermined angle delta is being determined such that an angular difference between the probe axis and vector normal to the surface is less than a predetermined angle delta?
Claims 2 - 19 are rejected by virtue of their dependency on claim 1.
Claims 1 - 20 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, the claims are vague such that no meaningful search can be performed at this time as it is unclear how a predetermined angle delta is being determined such that an angular difference between the probe axis and vector normal to the surface is less than a predetermined angle delta, hence, it would not be proper to reject the claims on the basis of prior art.  However, any subsequently presented claims, in definite form will be subject to prior art rejection.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Goldfine et al. (2004/0004475) is cited for its disclosure of an apparatus and method for the improved throughput and increased reliability for inspection of critical surface on aircraft engine disks.
Hensley et al. (6,198,280) is cited for its disclosure of an eddy current flexible field probe deployed through a loading platform.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858